DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3, 5-6, 9-10, 29-36, and 38-43 have been examined and rejected. This Office action is responsive to the amendment filed on December 16, 2021, which has been entered in the above identified application.

Claim Objections
3.	The correction to claim 29 has been approved, and the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 112
4.	Claim 37 has been canceled and thus, the rejection to the claim is withdrawn.

5.	The corrections to claims 1, 29, and 38 have been approved, and the rejections to claims 1, 3, 5-6, 9-10, and 29-43 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 1, 5-6, 9, 29, 31, 33-36, 38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524, 8/3/17) in view of Booth et al. (US 2017/0351842, priority 6/7/16), IDS filed 9/10/19, and further in view of Duke et al (Pub. No. US 2017/0348484).

Claims 1, 5-6, 9, 35-36 (System)
10-1.	Regarding independent claim 1, Haider teaches the claim 1, comprising: an insulin delivery pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches a glucose monitor or sensor, by disclosing a continuous glucose monitor (CGM) 254 and blood glucose monitoring (BGM) device 258 [paragraph 37, lines 5-9; paragraph 44, lines 1-4, 39-43; figure 2]. 
Haider teaches a cap for the insulin delivery pen, the cap comprising: a memory to store one or more user-specific dosage parameter, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches... a processor in communication with the memory and adapted to receive blood glucose data from the glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to: determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target [paragraph 48, lines 11-16; figure 2A].
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not expressly teach a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing a meal characteristic of a plurality of meal characteristics;... the processor being adapted to: determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Haider-Booth do not expressly teach responsive to a determination that a dosage was administered above or below the correction dosage recommendation or above or below the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history, prior bolus recommendations, prior administered boluses, and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-13]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. 

10-2.	Regarding claim 5, Haider-Booth-Duke teach all the limitations of claim 1, wherein the plurality of different meal characteristics each initially represent an amount of carbohydrates in 5 gram or 10 gram increments, by disclosing a plurality of different meal characteristics each represents an amount of carbohydrates in 5 grams or 10 grams increments [Booth, figures 8A-B, paragraphs 101-102]. Since Haider discloses that the user may adjust the amount of carbs as needed [Haider, paragraph 48, lines 18-20; paragraph 50], it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth into Haider for having a plurality of meal characteristics each represents an amount of carbohydrates in 5 grams or 10 grams increments instead of a plurality of user-selectable buttons representing an amount of carbohydrates as in Haider. This would allow the user to more quickly adjust the amount of carbs.

10-3.	Regarding claim 6, Haider-Booth-Duke teach all the limitations of claim 5, wherein the amount of carbohydrates initially represented by each of the plurality of icons is determined based on an insulin Sensitivity Factor (ISF), a Carb Ratio (CR), a body weight, an age, a total daily basal (TDB) rate, a daily dosage of Long-Acting Insulin, a weight averaged total daily dosage (TDD) of insulin and/or a combination thereof of a person with diabetes (PWD), by disclosing that dosage relevant information such as weight information, insulin-to-carbohydrate ratio, sensitivity factor, age, and historical data are [Haider, paragraphs 44, lines 19-30, paragraph 46, 48, figures 2A, 2C; Booth, paragraph 33, lines 25-29; Duke, paragraph 37].

10-4.	Regarding claim 9, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system is further adapted to update each of the different meal characteristics based on postprandial blood glucose data, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Duke into Haider-Booth for updating of the meal characteristics associated with each of the plurality of user-selectable icons determined from postprandial blood glucose data to enhance the user interface in Haider with more features that allow updating meal characteristics determined from postprandial blood glucose data for effectively delivering of insulin to a diabetic patient.

10-5.	Regarding claim 35, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system is adapted to determine an initial setting for each of the plurality of meal characteristics based on a user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth and Duke into Haider for 

10-6.	Regarding claim 36, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system further comprises a mobile application in wireless communication with the cap, by disclosing that the injection device communicates with a smart phone [Haider, paragraph 44, lines 1-6; figure 2].

Claims 29, 31, 33-34 (Cap)
10-7.	Regarding claim 29, Haider teaches the claim of a cap for an insulin delivery pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches the cap comprising: a memory to store one or more user-specific dosage parameters, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches a processor in communication with the memory and adapted to receive blood glucose data from a glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to: determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A]
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not expressly teach a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing a meal characteristic of a plurality of meal characteristics; and... the processor being adapted to: determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various 
Haider-Booth do not expressly teach responsive to a determination that a dosage was administered above or below the correction dosage recommendation or above or below the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history, prior bolus recommendations, prior administered boluses, and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-13]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. Thus, historical data including prior bolus recommendations, prior administered boluses, and patient recorded meal events affect the dosage of insulin associated with a meal that will be recommended to the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn user preferences, user characteristics, and user history data for use in 

10-8.	Regarding claim 31, Haider-Booth-Duke teach all the limitations of claim 29, wherein the user interface is adapted to display a blood glucose value received from a glucose monitor or sensor, by disclosing displaying the current measured glucose level [Haider, paragraph 50, figure 2C].

10-9.	Regarding claim 33, Haider-Booth-Duke teach all the limitations of claim 29, wherein the cap is adapted to determine an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth and Duke into Haider for determining an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose. This would allow for more effective delivery of insulin to a diabetic patient.

10-10.	Regarding claim 34, Haider-Booth-Duke teach all the limitations of claim 29, wherein the cap is in wireless communication with a mobile application, by disclosing that the injection device communicates with a smart phone [Haider, paragraph 44, lines 1-6; figure 2].

Claims 38, 40-43 (System)
comprising: an insulin delivery device pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches a blood glucose monitor or sensor, by disclosing a continuous glucose monitor (CGM) 254 and blood glucose monitoring (BGM) device 258 [paragraph 37, lines 5-9; paragraph 44, lines 1-4, 39-43; figure 2].
Haider teaches a cap for the insulin delivery pen, the cap comprising:... a memory to store one or more user-specific dosage parameters, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches a processor in communication with the memory and adapted to receive blood glucose data from the blood glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to:... determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A]
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not a user interface comprises a plurality of user-selectable icons or buttons each representing one of a plurality of different meal characteristics;... the processor being adapted to: determine the plurality of different meal characteristics associated with the plurality of user-selectable icons or buttons based on at least one of the user-specific dosage parameters and to determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data;... cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
the processor being adapted to:... update the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data;... responsive to a determination that a dosage was administered above or below the correction dosage recommendation or above or below the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history, prior bolus recommendations, prior administered boluses, and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-13]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. Thus, historical data including prior bolus recommendations, prior administered boluses, and patient recorded meal events affect the dosage of insulin associated with a meal that will be recommended to the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn user preferences, user characteristics, and user history data for use in 

10-12.	Regarding claim 40, Haider-Booth-Duke teach all the limitations of claim 38, wherein the processor is adapted to update each of the plurality of different meal characteristics based on the blood glucose data comprising postprandial blood glucose data, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4].

10-13.	Regarding claim 41, Haider-Booth-Duke teach all the limitations of claim 38, wherein the processor is adapted to update each of the different meal characteristics based on the blood glucose data after a user has selected one of the user-selectable icon or button, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4].

10-14.	Regarding claim 42, Haider-Booth-Duke teach all the limitations of claim 38 wherein the processor is adapted to determine an initial setting for each of the different meal characteristics based on a user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of 

10-15.	Regarding claim 43, Haider-Booth-Duke teach all the limitations of claim 38, wherein the user interface comprises a display of a pen cap for use with an insulin pen, by disclosing that the user interface is displayed on a display of the injection device [Haider, paragraphs 51, 54; figure 3A].

11.	Claims 3, 10, 30, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524, 8/3/17) in view of Booth et al. (US 2017/0351842, priority 6/7/16), IDS filed 9/10/19, in view of Duke et al (Pub. No. US 2017/0348484), and further in view of Veltz (Pub. No. US 2017/0173262).
11-1.	Regarding claim 3, Haider-Booth-Duke teach all the limitations of claim 1. Haider-Booth-Duke do not expressly teach wherein the blood glucose monitor comprising a flash near field communication circuit, wherein the system further comprises a system near field communication circuit in communication with the processor, wherein the processor is adapted to receive the blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine 

11-2.	Regarding claim 10, Haider-Booth-Duke teach all the limitations of claim 1. Haider-Booth-Duke do not expressly teach wherein the system comprises a flash glucose monitor comprising a flash near field communication circuit, wherein the system further comprises one or more system near field communication circuits in communication with the processor, wherein the processor is adapted to receive the postprandial blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance, wherein the processor is adapted to send a prompt to the user to retrieve the postprandial blood glucose data by bringing one of the one or more system near field communication circuits close proximity to the flash glucose monitor at a predetermined time after insulin is delivered by the user. As mentioned in claim 9 above, Booth discloses that the processor is adapted to receive postprandial blood glucose data from a user (figures 7A-B, 8A-B: user data such as the blood glucose data at lunch or dinner, which is postprandial blood glucose data, is received). Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 348] where the user can retrieve the postprandial blood glucose data by bringing one of the one or more system near field communication circuit into close proximity to the flash glucose monitor a predetermined time [paragraphs 329, 340]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including 

11-3.	Regarding claim 30, Haider-Booth-Duke teach all the limitations of claim 29. Haider-Booth-Duke do not expressly teach the claim further comprising a flash near field communication circuit for receiving the blood glucose data from the glucose monitor or sensor. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-

11-4.	Regarding claim 32, Haider-Booth-Duke teach all the limitations of claim 31. Haider-Booth-Duke do not expressly teach wherein the cap further comprises one or more system near field comprises a flash glucose monitor comprising a flash near field communication circuit, wherein the system further comprises one or more system near field communication circuits in communication with the processor, wherein the processor is adapted to receive the postprandial blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance of the glucose monitor or sensor. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor for more conveniently receiving the blood glucose data without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance of the glucose monitor or sensor as in Veltz to provide the advantage of using the medical system for a person with diabetes in Haider-Booth-Duke. 

11-5.	Regarding claim 39, Haider-Booth-Duke teach all the limitations of claim 38. Haider-Booth-Duke do not expressly teach wherein the blood glucose monitor comprising a flash near field communication circuit, wherein the system further comprises a system near field communication circuit in communication with the processor, wherein the processor is adapted to receive the blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor instead of the blood glucose monitor as in Haider-Booth-Duke for more conveniently receiving the blood glucose data without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. 

Response to Arguments
12.	The Examiner acknowledges the Applicant’s amendments to claims 1, 29, and 38 and the cancellation of claim 37.
	Regarding independent claims 1, 29, and 38, Applicant alleges that Haider et al. (US 2017/0216524) does not teach or suggest anywhere that the “smart bolus device 602” of Haider (i.e., the alleged cap of an insulin delivery pen) includes a “processor” that is adapted to “determine a correction dosage recommendation and dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data.” Examiner notes that the limitation has been rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haider in view of Booth et al. (US 2017/0351842).

Regarding claims 1, 29, and 39, Applicant alleges that Booth does not appear to teach or suggest anything in regard to a cap of an insulin delivery pen that includes a “processor” that is adapted to “determine a correction dosage recommendation and dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data.” Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Haider in view of Booth are used to teach the claim limitations. Haider discloses a smart pen injection device 256 [paragraph 44; figures 2, 3A] that communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4], communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50]. The features described in [figures 2A-C] may be integrated into the user interface of the injection device [paragraph 51]. Thus, the injection device of Haider includes a processor that is adapted to determine dosages based on a variety of inputs. Haider, however, does not expressly teach determine a correction dosage recommendation and dosage recommendations for a plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; and a user interface adapted to display the correction dosage recommendation and the dosage recommendations for the plurality of different meal characteristics. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20] and provides an interface where the user can select a meal size [paragraphs 93-94; figure 7A]. A correction bolus and recommended meal bolus is determined based on the BG measurement and meal size, and is displayed in the interface [paragraphs 95-97; figure 7A-B]. Since various meal sizes are available for user selection [paragraph 94; figure 7A], the correction bolus and recommended meal bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively deliver insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage and recommended meal dosages for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Regarding claim 1, 29, and 39, Applicant alleges that Booth does not teach or suggest “responsive to a determination that a dosage was administered above or below the correction dosage recommendation or above or below the dosage recommendations for the plurality of different meal 
Regarding claims 1, 29, and 39, Applicant alleges that Duke does not teach or suggest anything in regard to adjusting dosages associate with user-selectable icons or “responsive to a determination that a dosage was administered above or below the correction dosage recommendation or above or below the dosage recommendations for the plurality of different meal characteristics, adjusting a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons,” as has been amended to the claims.
Contrary to Applicant’s arguments, Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history, prior bolus recommendations, prior administered boluses, and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-13]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. Thus, historical data [Booth, paragraph 94; figure 7A]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn user preferences, user characteristics, and user history data for use in adjusting a dosage recommendation for a meal event entered by a user, as taught by Duke. This would provide more personalized treatment for a user.
	Examiner notes that the claim amendments only recite that the dosage associated with one or more of the user-selectable icons is adjusted responsive to the determination. The dosage is the amount of insulin that will be administered, and has an association with the one or more of the user-selectable icons because such dosage changes based on which icon has been selected. The claim does not clearly recite that the amount of carbohydrates associated with each of the plurality of user-selectable icons changes based on repeated patterns of a user administering doses of insulin above or below the recommended dosage of insulin [see paragraph 60 of Applicant’s specification].
Applicant states that dependent claims 3, 5-6, 9-10, 30-36, and 39-43 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 29, and 38. However, as discussed above, Haider, in view of Booth, and further in view of Duke are considered to teach claims 1, 29, and 38, and consequently, claims 3, 5-6, 9-10, 30-36, and 39-43 are rejected.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALVIN H TAN/Primary Examiner, Art Unit 2178